IN THE SUPREME COURT OF THE STATE OF DELAWARE

  MICHAEL DAVID SWEDLOW,                  §
                                          §   No. 438, 2020
        Defendant Below,                  §
        Appellant,                        §
                                          §   Court Below–Justice of the Peace
        v.                                §   Court No. 16 of the State of
                                          §   Delaware in and for Kent County
  AMERICAN FINANCE, LLC,                  §
                                          §
        Plaintiff Below,                  §   C.A. No. JP16-15-007991
        Appellee.                         §
                                          §


                           Submitted: January 12, 2021
                           Decided:   January 14, 2021

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                      ORDER

      After careful consideration of the notice to show cause and the appellant’s

response, it appears to the Court that:

      (1)      On December 22, 2020, the appellant, Michael David Swedlow, filed a

notice of appeal from a Justice of the Peace Court order dismissing Swedlow’s

motion to vacate a default judgment. On December 29, 2020, the Senior Court Clerk

issued a notice to Swedlow to show cause why his appeal should not be dismissed

for this Court’s lack of jurisdiction to consider an appeal from the Justice of the

Peace Court.
       (2)    On January 12, 2021, Swedlow filed a response to the notice to show

cause. Swedlow objects to the dismissal of the appeal and contends that this Court

does have jurisdiction to consider his appeal.

       (3)    Notwithstanding Swedlow’s contention to the contrary, it is manifest

that this Court does not have jurisdiction over this appeal. A decision by a magistrate

of the Justice of the Peace Court, whether in a criminal or civil case, is not directly

appealable to this Court.1

       NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rule 29(b), that the appeal is DISMISSED.

                                                 BY THE COURT:

                                                 /s/ Collins J. Seitz, Jr.
                                                      Chief Justice




1
 Kostyshyn v. City of Wilmington, 2006 WL 2771733, at *1 (Del. Sept. 25, 2006) (citing Del.
Const., art. IV, § 11).
                                            2